Exhibit 10.1

May 24, 2006

PERSONAL & CONFIDENTIAL

OVERNIGHT COURIER DELIVERY

James Haefner

47 Coastal Oak

Aliso Viejo, CA 92656

 

  Re: Separation Package And Agreement

Dear Jim,

This letter serves to confirm that your employment with BioLase Technology, Inc.
(the “Company”) has terminated on May 12, 2006 (the “Separation Date”) and to
memorialize the agreement between you and the Company with respect to matters
arising out of your employment and/or the termination of your employment with
the Company (hereinafter the “Agreement”).

1. Payment of Wages and Vacation Pay. You acknowledge that you have received a
check for all wages owed to you, less all applicable deductions and
withholdings, through the Separation Date. You also acknowledge that you
received a separate check for the payment of all accrued, but unused, vacation
pay. These checks were express delivered to you on May 15, 2006.

2. Severance Benefits. Upon the execution of this Agreement and upon expiration
of the Revocation Period defined and addressed in Paragraph 26 below, and if you
do not exercise your right to revoke this Agreement during the Revocation
Period, the Company shall pay you:

a. Six (6) months of your base salary, which amounts to one-hundred thousand
dollars ($100,000), less applicable withholdings and deductions. The sum will be
paid in regular semi-monthly installments over 12 semi-monthly pay cycles,
commencing on the date the Revocation Period expires.

b. The equivalent to half of the commission(s) that you would have otherwise
been entitled to receive for the quarter ending June 30, 2006 pursuant to the
terms of the EVP Sales Commission Plan, which was attached to your offer letter
dated December 27, 2004. Said commission(s) payment shall be paid on the



--------------------------------------------------------------------------------

day the Company first makes its regular payroll following the official release
of the 2nd quarter results.

The cash payment plus the agreement to pay you a commission(s) referenced in
this Paragraph 2 are hereinafter referred to as the “Separation Benefit.” Your
receipt of the Separation Benefit is conditioned upon your full performance of
this Agreement. You acknowledge and agree that but for you executing this
Agreement, you would not be entitled to the Separation Benefit. In particular,
you acknowledge and agree that but for you signing this Agreement, you would
have only been entitled to receive four (4) months worth of your base salary
upon the termination of your employment without cause (pursuant to the terms of
your offer letter dated December 27, 2004) and, separately, you would not have
been entitled to receive the full amount of the commissions you are now entitled
to be paid given your employment ceased prior to the end of 2nd quarter.

You understand and agree that you will receive only the payments and benefits
specifically stated in this Agreement, and that you will not receive any other
termination or severance payment, any compensation or any other benefits that
the Company may provide to its employees from time to time or which the Company
has provided to others at any time prior to the date of this Agreement
(including, but not limited to, outplacement services, bonuses, rights to cash
payments arising from the issuance of the Company’s stock or options to purchase
the Company’s stock), except those benefits previously provided in which you may
have a vested right solely as a consequence of your employment with the Company
prior to the Separation Date. You waive and release your rights to any such
termination or severance payments and any such other compensation, perquisites
or benefits that you might otherwise be entitled to receive pursuant to the
Company’s policies or practice.

3. Stock Options. You acknowledge and agree that on January 24, 2005 the Company
granted you options to purchase 80,000 shares of the Company’s common stock in
accordance with the terms and conditions of the 2002 Stock Incentive Plan (the
“2002 Plan”). You acknowledge and agree that on June 1, 2005 the Company granted
you options to purchase 20,000 shares of the Company’s common stock in
accordance with the terms and conditions of the 2002 Plan. You acknowledge and
agree that on December 2, 2005 the Company granted you options to purchase
20,000 shares of the Company’s common stock in accordance with the terms and
conditions of the 2002 Plan. The stock option grants referenced in this
Paragraph 3 is referred to hereinafter as the “Options.” You acknowledge and
agree that other than the Options, you have not been granted any additional
options to purchase any additional shares of the Company’s common stock. You
understand and agree that the Options were granted to you, and are, subject to
and in accordance with the terms of the 2002 Plan. You acknowledge and



--------------------------------------------------------------------------------

agree to be bound by the terms of the 2002 Plan as well as the terms set forth
in this Paragraph 3. To the extent there is any inconsistency or difference
between the terms set forth in this Paragraph 3 and the terms of the 2002 Plan,
you acknowledge and agree that the terms of the 2002 Plan shall control.

As of your Separation Date, the Company’s records indicate that you have 120,000
vested Options. If you believe otherwise, please indicate in writing why you
believe this is the case and provide the Company’s Human Resources Director with
such writing prior to executing this Agreement.

4. Release of Claims. You understand that on behalf of yourself, your heirs and
assigns, you fully and forever release and discharge the Company, its current,
former, and future parents, subsidiaries, related entities, predecessors,
successors, officers, directors, shareholders, agents, employees, and assigns
(collectively, the “Releasees”) from any and all claims, causes of action, and
liabilities, known or unknown, foreseen or unforeseen, arising out of or
relating in any way to your employment with the Company, including, but not
limited to, the recruitment, offer, terms and condition, and
termination/resignation, of your employment with the Company. You understand and
agree that this Release is a full and complete waiver and release of all claims,
including, but not limited to, claims of wrongful discharge, breach of contract,
breach of the covenant of good faith and fair dealing, violation of public
policy, defamation, personal injury, emotional distress, claims under Title VII
of the 1964 Civil Rights Act, as amended, the Age Discrimination in Employment
Act, the California Fair Employment and Housing Act, the Equal Pay Act of 1963,
as amended, the provisions of the California Labor Code, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Sarbanes-Oxley Act of 2002, and
any other state, federal, or local laws and regulations relating to employment
and/or employment discrimination. The only exceptions are claims you may have
for unemployment compensation and worker’s compensation. You acknowledge that
you do not presently believe you have suffered any work-related injury or
illness.

5. Release of Unknown Claims. You acknowledge that you may discover facts
different from those that you now believe to be true. You agree that this
Release shall remain effective even if you later discover different facts. You
waive all rights conferred by Section 1542 of the California Civil Code which
states as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.



--------------------------------------------------------------------------------

6. No Other Wages or Benefits Due. Except as described in this Agreement, you
acknowledge and agree that you have been paid all wages and attendant benefits
due you from the Company in consideration of the services you rendered while
employed by the Company, including but not limited to vacation pay, sick or
disability pay, overtime pay, holiday pay, expense reimbursement, bonuses,
commissions, payments due you from the Company pursuant to any agreement or
other contract to which you and/or the Company was a party, and any and all
monetary or other benefits that are or were due you pursuant to policies of the
Company (or any agreements) in effect prior to the Separation Date. You
represent that you are not aware of any facts which would in any way give rise
to any claim by you concerning wages and/or benefits owed to you by the Company.

7. Return of Company Property. You represent that you have returned to the
Company, all Company documents, information, and property, including, but not
limited to, keys, reports, files, records, software, client lists, manuals,
financial statements, computer documentation, and instruction manuals, and any
and all copies thereof, as well as any Company equipment that you had in your
possession or under your control.

8. Non-Assignment of Claims. You represent and warrant that you are the sole
owner of all claims relating to your employment with the Company the cessation
thereof, and that you have not assigned or transferred any claims relating to
your employment to any other person or entity. You understand and agree that
this Agreement shall not be construed at any time as an admission of liability
or wrongdoing by the Company or the Releasees.

9. Proprietary Information. You acknowledge that due to the position you have
occupied and the responsibilities you have had at the Company, you have received
confidential information concerning the Company’s procedures, customers,
prospective customers, sales, prices, contracts, and the like. You hereby
promise and agree that, unless compelled by valid legal process, you will not
disclose (or offer) to any third party and will keep confidential all trade
secret information (as defined by the Uniform Trade Secrets Act) and/or
non-trade secret information you have received while employed by the Company
concerning the Company’s products and procedures, the identities of the
Company’s customers and/or prospective customers, the Company’s sales, the
Company’s prices, the terms of any of the Company’s contracts/agreements with
its customers and/or other third parties, information related to the Company’s
finances and/or its taxes, and the like that have been maintained in confidence
by the Company. You specifically confirm that you will continue to comply with
the terms of the Biolase Technology, Inc Proprietary Information Agreement
executed by you on February 7, 2005 and that the proprietary information
agreement will survive this Agreement and remain in full force and effect.



--------------------------------------------------------------------------------

10. Non-Solicitation of Employees and Customers. You agree that for a period of
one (1) year following the Separation Date, you will not, directly or
indirectly, through any other individual or entity, solicit, entice or induce
any employee of the Company, to cease his or her employment with the Company,
and you will not approach any such employee for any such purpose or authorize
the taking of any such action by any other individual or entity. You also agree
that, for a period of one (1) year following the Separation Date, you will not,
without the prior written approval of the Company’s Board of Directors, directly
or indirectly, through any other individual or entity, solicit, entice or induce
any business from any of the Company’s customers (including actively sought
prospective customers) or suppliers/vendors the identity of whom, or information
concerning which, rises to the level of a “trade secret” within the meaning of
the Uniform Trade Secrets Act.

11. No Prior Claims. You represent that you have not filed any complaints,
claims, or actions against the Company, its officers, agents, directors,
supervisors, employees, or representatives with any state, federal, or local
agency or court for any alleged liability, unpaid wages, back or front pay,
damages, overtime, bonus, commissions, restitution, vacation pay, severance
payments, interest, penalties, costs, or attorneys’ fees, which in any way arise
from or are related or in any manner incidental to the matters encompassed in
the Agreement, your employment with the Company and/or the cessation of that
employment, and that you will not do so at any time hereafter. Additionally, you
represent that if any agency or court assumes jurisdiction over any such
complaint, claim, or action against the Company or any of its present or future
subsidiaries, parent company(s), successors-in-interest, or any of these
entities’ officers, agents, directors, supervisors, employees, or
representatives which was filed by or on behalf of yourself, you will direct
that agency or court to withdraw from or dismiss with prejudice the matter.

12. Confidentiality of this Agreement. You agree that you will keep the terms of
this Agreement confidential and that you will not hereafter disclose the terms
of this Agreement to anyone, except that you may make such disclosures as are
required by law which are necessary for legitimate law enforcement or compliance
purposes, or which are necessary in the preparation of tax returns.

13. Non-Derogatory Statements. You agree that during the term of this Agreement
and for a period of ten (10) years thereafter, you shall not, in any
communication with any person or entity, including any actual or potential
customer, client, investor, vendor, or business partner of the Company, or any
third party media outlet, make any derogatory or disparaging or critical
negative statements – orally, written or otherwise – against the Company, or any
of its directors, officers, agents, employees, contractors, or affiliated



--------------------------------------------------------------------------------

persons or entities. You also agree that unless compelled by valid legal process
you will not give or offer to provide any statements, testimony or the like in
connection with any claim, action, or demand (being contemplated or) brought
against the Company which concerns the Company, your employment or the cessation
of your employment with the Company, the Company’s business practices, its
customers and/or prospective customers, its products, and/or any other any other
aspect of the Company’s business, its directors, officers, agents, employees,
contractors, or affiliated persons or entities. Further, you agree that if you
agree that should you be called as a witness or to provide testimony in any
case, action, and/or proceeding concerning the Company, you and/or your counsel
will contact the Company’s counsel of record, Mark A. Romeo of PILLSBURY
WINTHROP SHAW PITTMAN LLP (at 714.436.6859) immediately, but in no event later
than 10 days before you are to be deposed or to testify as a witness so that the
Company can take whatever precautionary measures it deems necessary to protect
from disclosure any of its proprietary and/or confidential information and/or
documents.

You hereby agree to provide any and all necessary assistance to and cooperation
with the Company if called upon by the Company with regard to any lawsuit,
claim, action, investigation, administrative review or otherwise that may be
brought by any third party against the Company or any of the Releasees and which
may involve facts or knowledge of which you may be aware as a result of your
employment or position with the Company.

If you breach any provision of this Agreement, including the confidentiality
obligations described in Paragraph 9 or Paragraph 12 above, or the
Non-Disparagement clause set forth in this Paragraph 13, then in addition to and
without limiting other remedies of the Company, the payments of the Separation
Benefit shall immediately and forever cease and you shall repay the Company the
entire amount of the Separation Benefit (or the full value and cost of non-cash
items) that you have received through the date of the breach of the
above-referenced Paragraphs 9, 12, and/or 13. The return of such sum shall not
negate or affect your release of all claims under this Agreement in any way or
any other remedy available to the Company.

14. No Evidence of Unfair, Improper or Unlawful Conduct. By signing this letter
below, you hereby represent that you are not aware of any affirmative conduct or
the failure to act on the part of the Company, its officers, directors, and/or
employees concerning the Company’s business practices, its reporting
obligations, its customers and/or prospective customers, its products, and/or
any other any other aspect of the Company’s business, which you have any reason
to believe rises to the level of unfair, improper and/or unlawful conduct
pursuant to any state or federal law, rule, regulation or order, including, but
not limited to, any rule, regulation or decision promulgated or enforced by the
Securities and Exchange Commission, or which has been promulgated or



--------------------------------------------------------------------------------

enforced by any other state or federal office or administrative body pursuant to
the Sarbanes-Oxley Act of 2002.

15. No Further Communications with Company. You agree that you will not directly
or indirectly, through any individual or entity, contact or communicate (either
orally, by letter, email or by any other means) with the Company and/or any of
its officers, directors, and/or employees, to in any way harass, intimidate, or
coerce any of them with respect to any matter(s) arising from or related to the
recruitment, offer, terms and conditions, and/or
termination/separation/resignation, of your employment with the Company, and/or
with respect to the terms of this Agreement.

16. Prior Agreements. You understand and agree that this Agreement supersedes
and replaces all previous agreements between you and the Company (collectively,
“Prior Agreements”), whether express or implied, oral or written, except that
the obligations set forth in the Biolase Technology Proprietary Information
Agreement executed by you on February 7, 2005 and the Biolase Technology, Inc.
2002 Stock Incentive Plan are continuing and nothing in this Agreement is
intended to modify, amend, cancel or supersede the provisions contained in those
agreements. Further, this Agreement does not affect your eligibility for any
employee benefits for which you may continue to be eligible as a former
employee, pursuant to the terms of the employee benefits plans in which you have
participated in the past as provided herein. Other than these exceptions noted
in the preceding two sentences, you understand that all Prior Agreements are
terminated and that neither you nor the Company nor the Releasees have any
continuing rights or obligations under any such agreement.

17. Entire Agreement. You acknowledge and agree that no promises or
representations were made to you which do not appear in this Agreement, and that
subject to the exceptions set forth in Paragraph 16, this Agreement contains the
entire agreement between you and the Company on the subject matters covered in
it. You acknowledge and agree that you enter into this Agreement based upon your
own judgment and not in reliance upon any representations or promises made by
the Company or anyone acting on behalf of the Company, other than those
contained within this Agreement. You further agree that if any of the facts or
matters upon which you now rely in making this Agreement hereafter prove to be
otherwise, this Agreement will nonetheless remain in full force and effect.

18. Modifications to Agreement. You acknowledge that any modifications to this
Agreement must be in writing and signed by you and the President of the Company
to be binding.



--------------------------------------------------------------------------------

19. Review of Agreement by Attorney. You represent that you have carefully read
and fully understand this entire Agreement and that you are voluntarily entering
into this Agreement. You also acknowledge and understand that the Company
recommends that you discuss this Agreement with an attorney prior to executing
this Agreement.

20. Severability. If any provision of this Agreement, other than those contained
in Paragraphs 4 and 5, is held to be invalid, such invalidity shall not affect
other provisions which can be given effect without the invalid provision, and,
to this end, the provisions of this Agreement are deemed severable; provided,
however, that if you are declared entitled to litigate any claims settled by the
terms of this letter, then you shall remit to the Company the Separation Benefit
paid pursuant to Paragraph 2 (together with interest thereon) prior to and as a
condition precedent to the commencement or continuation of any proceedings
related to such claims.

21. Interpretation of this Agreement. For purposes of interpreting or construing
any of the provisions of this Agreement, neither party shall be deemed to be the
drafter of this Agreement. This Agreement shall be interpreted in accordance
with its fair meaning, and not strictly for or against either party. This
Agreement shall be construed in accordance with, and governed by, the laws of
the State of California. This Agreement was entered into in the State of
California. Paragraph headings used in this Agreement are for convenience only
and shall not used to construe the meaning or intent or be deemed to be part of
this Agreement.

22. Execution of Agreement. This Agreement may be executed in counterparts and
facsimile signatures shall be construed to be the same as an original signature
for purposes of this Agreement. Further, all such counterparts shall constitute
one instrument binding on the parties in accordance therewith.

23. Remedies for Breach of Agreement. Each party understands and agrees that if,
at any time, a violation of any term of this Agreement is asserted by any party
hereto, that party shall have the right to seek all available relief, including,
but not limited to, the right to seek injunctive relief and/or assert a claim(s)
for damages, from any court of competent jurisdiction, and the prevailing party
shall be entitled to recover its reasonable costs and attorneys’ fees.

24. Dispute Resolution. If any dispute or disagreement arising out of or
relating to this Agreement, or the breach thereof, is not resolved promptly in
the ordinary course of business, the dispute shall be settled solely by binding
arbitration under the current rules of the American Arbitration Association
(“AAA”), with respect to the AAA’s National Rules for the Resolution of
Employment Disputes, strictly in accordance with the terms of this Agreement and
the substantive and procedural laws of the State of California.



--------------------------------------------------------------------------------

Unless the parties otherwise agree, the parties shall have the same rights to
discovery as they ordinarily would have had had this dispute been the subject of
a legal action filed in a State Court of California. The arbitration shall be
conducted at AAA’s regional office located in Orange County, California before
one arbitrator. The arbitrator in any arbitration shall be experienced in the
areas of law raised by the subject matter of the dispute. Lists of prospective
arbitrators shall include retired judges. Notwithstanding the AAA rules, (a) any
party may strike from a list of prospective arbitrators any individual who is
regarded by that party as not appropriate for the dispute; and (b) if the
arbitrator appointment cannot be made from the initial list of prospective
arbitrators circulated by the AAA, a second and, if necessary, a third list
shall be circulated and exhausted before the AAA is empowered to make the
appointment. Judgment upon the arbitrator’s award may be entered and enforced in
any court of competent jurisdiction. The parties hereto knowingly waive and
relinquish their respective rights to a jury or court trial of any dispute
between them regarding this Agreement. The Company shall bear the cost of such
AAA arbitration (including, but not limited to, the fees charged by the AAA
and/or the arbitrator), except that you will be required to pay the amount of
costs which equal but do not exceed the cost of initiating an action in a State
Court of California.

25. Voluntary Agreement; No Other Inducement/Duress. By signing this Agreement,
you acknowledge and agree that you enter into this Agreement knowingly and
voluntarily, and without duress or undue influence of any kind, that you have
had sufficient opportunity to consult with legal counsel of your choice, and
that you do not rely, and have not relied, on any fact, representation,
statement or assumption other than as specifically set forth in this Agreement.

26. Consideration and Revocation of Agreement. You understand that you are
entitled to have twenty-one (21) days from receipt of this Agreement to consider
the Agreement, and that if you sign this Agreement before expiration of the
twenty-one day consideration period, you voluntarily waive any remaining
consideration period. You understand that you have seven (7) days following the
signing of this Agreement to revoke it in writing (the “Revocation Period”), and
that this Agreement shall not be effective or enforceable until the Revocation
Period has passed. You understand that you will not receive the Separation
Benefits until the Company receives this executed Agreement from you and the
seven-day Revocation Period has passed. You also acknowledge and understand that
any revocation of this Agreement by you must be made in writing and hand (or
personally) delivered to the Company, attention Jodie Saunderson, at 4 Cromwell,
Irvine, CA 92618 within the seven day Revocation Period.

 

Sincerely,

By:

  /S/ JODIE SAUNDERSON



--------------------------------------------------------------------------------

* * * *

ACCEPTANCE OF SEPARATION PACKAGE AND AGREEMENT

I have read the foregoing Agreement carefully, understand and agree to the terms
and conditions contained herein. No promises or representations apart from those
specifically contained in the Agreement have been made to me by anyone. I sign
this Agreement voluntarily and freely, in duplicate, with the understanding that
one counterpart will be retained by the Company and the other counterpart will
be retained by me. I understand that the Company has recommended that I obtain
independent legal advice regarding the matters contained in this Agreement.

 

Dated: June 7, 2006     /s/ JAMES HAEFNER    

James Haefner

   

47 Coastal Oak

   

Aliso Viejo, CA 92656